02-10-352-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00352-CV 
 
 



Sergio Sandoval


 


APPELLANT




 
V.
 




S & L Painting, Inc. and Safe
  Staff, Inc.


 


APPELLEES 



 
 
------------
 
FROM THE
342nd District Court OF Tarrant
COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Appellant Sergio Sandoval attempts to
appeal the trial court’s June 17, 2010 “Order Granting Defendant’s Motion for
Summary Judgment.”  Appellant filed a
timely motion for new trial, but he did not file his notice of appeal until
October 6, 2010, and the notice of appeal is therefore untimely.  See
Tex. R. Civ. P. 329b(a); Tex. R. App. P. 26.1(a)(1) (stating that when an
appellant files a motion for new trial, the notice of appeal is due ninety days
after the judgment is signed).
          We sent appellant a letter expressing
our concern that we lack jurisdiction because the notice of appeal is
untimely.  The letter stated that unless
appellant filed a response showing grounds for continuing the appeal, it could
be dismissed for want of jurisdiction. 
We have not received any such response. 
Because appellant’s notice of appeal is untimely, we dismiss the appeal
for want of jurisdiction.  See Tex. R. App. P. 25.1(b), 26.1(a)(1),
42.3(a), 43.2(f); Crites v. Collins,
284 S.W.3d 839, 840 (Tex. 2009) (indicating that the
timely filing of a notice of appeal is jurisdictional); Wilkins v. Methodist Health Care Sys., 160 S.W.3d
559, 564 (Tex. 2005) (same).
 
 
TERRIE LIVINGSTON
CHIEF JUSTICE
 
PANEL:  LIVINGSTON, C.J.; GARDNER and WALKER, JJ.
 
DELIVERED:  December 2, 2010




[1]See Tex. R. App. P. 47.4.